                      Case 1:16-cv-02393-VSB Document 85 Filed 11/13/19 Page 1 of 2




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                          STEPHEN M. SUHOVSKY
Corporation Counsel                              100 CHURCH STREET
                                                 NEW YORK, NY 10007



                                                                                         November 13, 2019

                                                                                  11/14/2019
        BY ECF                                                      The request to adjourn the trial scheduled for December 2, 2019,
        Honorable Vernon S. Broderick                               is Granted. Trial is adjourned to February 10, 2020 at 10:00 a.m.
        United States District Court                                The parties are to appear for a pre-trial conference on February 3,
        Southern District of New York                               2020 at 10:00 a.m. The parties are to submit all motions in
        500 Pearl Street                                            limine, the proposed voir dire, jury instructions, and jury charges
        New York, NY 10007                                          by January 20, 2020.

                 Re:      Centeno v. City of New York, et al., 16-CV-2393 (VSB)

        Your Honor:

                I am a Senior Counsel in the Special Federal Litigation Division of the New York City
        Law Department and the attorney assigned to the defense of the above-referenced case.
        Defendants write, with the consent of plaintiff’s counsel, to respectfully request an adjournment
        of the trial presently scheduled for December 2, 2019. This is the defendants’ first request for an
        adjournment of the trial in this matter. The parties also jointly and respectfully request that this
        Court assign a Magistrate Judge that the parties may appear before for a settlement conference.

                The defendants respectfully request that the trial be adjourned to a date that is on or about
        February 3, 2020, or a date thereafter that is amenable to this Court. The parties have engaged in
        fruitful settlement discussions and believe that an appearance before a Magistrate Judge could
        help facilitate these discussions further. As such, the parties respectfully request a settlement
        conference at a date amenable to this Court in December.

                 Should this Court be inclined to grant the parties’ request, we would also respectfully
        request that the pretrial conference currently scheduled for November 25, 2019 be adjourned to
        the week before the trial date that this Court would set. The parties would also respectfully
        request that the motion in limine response and proposed voir dire, jury instructions, and jury
        charges that are due November 15, 2019, be moved to a week prior to the date this Court sets for
        its pretrial conference.

                 Defendants thank the Court for its time and consideration of this request.
  Case 1:16-cv-02393-VSB Document 85 Filed 11/13/19 Page 2 of 2



                                       Thank you for your consideration herein.

                                              Respectfully submitted,




                                              Stephen M. Suhovsky
                                              Senior Counsel

VIA ECF:
John J. Meehan, Esq.
Law Offices of Jon L. Norinsberg
225 Broadway
New York, NY 10007




                                   2
